COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
                                                                 No. 08-15-00269-CV
                                                '
 IN RE: ROSA SERRANO,                                     AN ORIGINAL PROCEEDING
                                                '
                              Relator.                         ON PETITION FOR WRIT
                                                '
                                                                OF HABEAS CORPUS
                                                '


                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of habeas corpus

seeking relief from a contempt order entered by the Honorable Virgil Mulanax, Presiding Judge

of the County Court of Law No. 7 of El Paso County, Texas, and concludes that Relator=s

petition for writ of habeas corpus should be denied. We therefore deny the petition for writ of

habeas corpus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 19TH DAY OF AUGUST, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)